402 F.2d 61
G. W. CARROLL, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 26197.
United States Court of Appeals Fifth Circuit.
October 24, 1968.
Rehearing Denied January 31, 1969.

G. W. Carroll, pro se.
Crawford C. Martin, Atty. Gen., Austin, Tex., Thomas F. Keever, Asst. Atty. Gen., Houston, Tex., Robert E. Owen, Asst. Atty. Gen., Austin, Tex., for appellee.
Before DYER and SIMPSON, Circuit Judges, and CABOT, District Judge.
PER CURIAM:


1
G. W. Carroll appeals from the denial of his petition for habeas corpus. We affirm.


2
The appellant is confined by authority of a life sentence imposed under Article 63 of the Texas Penal Code, upon his third conviction for a felony. The judgment was affirmed upon direct appeal. Carroll v. State, 1957, 164 Tex. Crim. 511, 301 S.W.2d 108.


3
The appellant's principal contentions are of (1) double jeopardy; (2) use of perjured testimony at his trial; (3) use of a void prior conviction for enhancement of sentence; and (4) interference by the state with his attempt to obtain the testimony of a witness.


4
The district court held an evidentiary hearing at which the appellant, represented by court-appointed counsel, testified. The court stated detailed reasons for denying the writ in a presently unpublished memorandum and order.


5
We have carefully examined the entire record, including the transcript of the hearing in the district court. We have concluded that the district court's decision is correct in point of law, and that its findings of fact were not "clearly erroneous." Tyler v. Beto, 5 Cir. 1968, 391 F.2d 993; DiPrima v. Beto, 5 Cir. 1967, 373 F.2d 797, cert. denied 390 U.S. 1012, 88 S. Ct. 1266, 20 L. Ed. 2d 164 (1968); King v. Heard, 5 Cir. 1962, 310 F.2d 127, cert. denied 375 U.S. 854, 84 S. Ct. 114, 11 L. Ed. 2d 81 (1963).

The judgment is

6
Affirmed.